—Appeal from a *911judgment of the County Court of Columbia County (Zittell, J.), rendered September 19, 1994, convicting defendant upon her plea of guilty of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree.
We have reviewed the record and the brief submitted by defense counsel and agree that there are no nonfrivolous issues to be raised by defendant on appeal. Consequently, we find that the judgment should be affirmed and defense counsel’s application for leave to withdraw granted.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.